 1   WO
 2                                  NOT FOR PUBLICATION
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
10   Stef Boris Dawood,                                No. CV-18-00924-PHX-DJH
11                  Petitioner,                        ORDER
12   v.
13   Charles L Ryan, et al.,
14                  Respondents.
15
16          Before this Court is Petitioner Stef Boris Dawood’s (“Petitioner”) Petition for Writ
17   of Habeas Corpus pursuant to 28 U.S.C. 3354 (“Petition”) (Doc. 1) and the Report and
18   Recommendation (“R&R”) issued by Magistrate Judge John Z. Boyle on
19   December 18, 2018 (Doc. 15). Petitioner raised four grounds for relief in his Petition.
20   (Doc. 1). Judge Boyle found that each of the four grounds were unexhausted and
21   procedurally defaulted because Petitioner failed to raise them before the state courts.
22   (Doc. 15 at 1, 13). He further found that Petitioner could not establish cause and prejudice
23   to excuse the defaults. (Id.) Judge Boyle accordingly recommends dismissing the Petition
24   with prejudice. (Id.)
25          Judge Boyle advised the parties that they had fourteen days to file objections and
26   that the failure to timely do so “may result in the acceptance of the Report and
27   Recommendation by the district court without further review.” (Doc. 15 at 13) (citing
28   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)). On February 13,
 1   2019, Petitioner filed a “Motion for Status Request” in which he stated that he had “not yet
 2   received any order” on his Petition. (Doc. 16). On February 22, 2019, the Court granted
 3   Petitioner’s request, informed Petitioner that Judge Boyle had issued a R&R denying his
 4   Petition on December 18, 2018, and ordered the Clerk of Court to re-mail a copy of the
 5   R&R to Petitioner.      (Doc. 17).    A copy was mailed to Petitioner the same day.
 6   Notwithstanding, Petitioner has not filed an objection to Judge Boyle’s R&R and the time
 7   to do so has expired. Respondents have also not filed an objection. Absent any objections,
 8   the Court is not required to review the findings and recommendations in the R&R. See
 9   Thomas v. Arn, 474 U.S. 140, 149 (1989) (noting that the relevant provision of the Federal
10   Magistrates Act, 28 U.S.C. § 636(b)(1), “does not on its face require any review at all . . .
11   of any issue that is not the subject of an objection.”); Reyna-Tapia, 328 F.3d at 1121
12   (same); Fed.R.Civ.P. 72(b)(3) (“The district judge must determine de novo any part of the
13   magistrate judge’s disposition that has been properly objected to.”).
14          Although not required, the Court has reviewed Judge Boyle’s comprehensive and
15   well-reasoned R&R and agrees with its findings and recommendations. The Court will,
16   therefore, accept the R&R and dismiss the Petition. See 28 U.S.C. § 636(b)(1) (“A judge
17   of the court may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate judge.”); Fed.R.Civ.P. 72(b)(3) (same).
19          Accordingly,
20          IT IS ORDERED that Magistrate Judge Boyle’s R&R (Doc. 15) is accepted and
21   adopted as the order of this Court.
22          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
23   to 28 U.S.C. § 2254 (Doc. 1) is denied and dismissed with prejudice.
24          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
25   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
26   on appeal are denied because dismissal of the Petition is justified by a plain procedural bar
27   and jurists of reason would not find the procedural ruling debatable.
28   …


                                                 -2-
 1         IT IS FINALLY ORDERED that the Clerk of Court shall terminate this action and
 2   enter judgment accordingly.
 3         Dated this 3rd day of April, 2019.
 4
 5
 6                                              Honorable Diane J. Humetewa
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
